DETAILED ACTION
Applicant’s arguments and claim amendments filed 11/6/2020 regarding the previous 35 USC 102 rejections of claims 1-8 and 10-16 have been fully considered but are not persuasive.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Essinger et al. (US 2011/0212355, hereinafter Essinger).
Regarding claims 1, 15, and 16, Essinger discloses a power supply module for a voltage supply apparatus arranged in a vehicle (Abstract, para. 2), comprising: a plurality of structurally independently designed power supply cells (Abstract, Fig. 2 and para. 24, 34 cells “6”), wherein the plurality of power supply cells are stacked to form at least one cell row and arranged one behind the other, each cell row having two longitudinal sides and one transverse side (stack of cells in Abstract, Fig. 8 and para. 24, 34); a temperature control device, wherein the temperature control device is designed to control a temperature of at least a subset of the power supply cells by way of a heating medium (Fig. 8-10 and para. 34-36 where the U-shaped temperature plates 44 where a heating medium (coolant) is flowed through the plate); a clamping device, which is designed to clamp the power supply cells of the at least one cell row, wherein the clamping device comprises at least two end plates (End plates 34 and 36 in Fig. 8-10 and para. 32, 34, and 35) and a tension element spanning the longitudinal and the transverse sides of at least one row (Fig. 8-10, para. 34, 35 cooling tension element 5 is U-shaped), wherein the at 
Regarding claim 2, Essinger discloses the power supply module as claimed in claim 1, as shown above, and Essinger further discloses wherein the tension element has at least one heating medium channel, which carries the heating medium (Fig. 8-10 and para. 34-36 where the temperature plates 5 have heating medium channels that distribute the heating medium throughout the plate)
Regarding claim 3, Essinger discloses the power supply module as claimed in claim 1, as shown above, and Essinger further discloses wherein the tension element has a plurality of heating medium channels, which are of structurally independent design and are connected fluidically for parallel or countercurrent flow. (Fig. 8-10 and para. 34-36 where the temperature plates have heating medium channels that distribute the heating medium throughout the plate for parallel flow)
Regarding claim 4, Essinger discloses the power supply module as claimed in claim 1, as shown above, and Essinger further discloses wherein the tension element is constructed from at least one transverse element and at least two longitudinal elements (Fig. 8-10 and para. 34-36 where the two longitudinal temperature plates are side plates of the U shaped cooling plate 5 and the transverse element is the bottom plate of U shaped cooling plate 5), each having an end adjacent to the transverse element and a free end, the at least one feed connection and the at least one discharge connection are 
Regarding claim 5, Essinger discloses the power supply module as claimed in claim 4, as shown above, and Essinger further discloses the at least one feed connection is associated with the free end of one longitudinal element and the at least one discharge connection is associated with the free end of the other longitudinal element. (Fig. 8-10 and para. 31, 34-36 where the feed connection 30 and discharge connection 32 are associated with the free ends which are different from one another).
Regarding claim 6, Essinger discloses the power supply module as claimed in claim 5, as shown above, and Essinger further discloses wherein at least one of the two longitudinal elements has a connection element arranged at the free end thereof, the connection element has the at least one feed connection and/or the at least one discharge connection. (Fig. 8-10 and para. 31, 34-36 where the feed connection 30 and discharge connection 32 are associated with the free ends which are different from one another).
Regarding claim 7, Essinger discloses the power supply module as claimed in claim 4, as shown above, and Essinger further discloses wherein at least one of the two longitudinal elements has a connection element arranged at the free end thereof, the connection element has the at least one feed connection and/or the at least one discharge connection. (Fig. 8-10 and para. 31, 34-36 where the feed connection 30 and discharge connection 32 are associated with the free ends which are different from one another).
Regarding claim 8, Essinger discloses the power supply module as claimed in claim 6, as shown above, and Essinger further discloses wherein the connection element is of cylindrical design with a connection element bottom, a connection element top and a connection element shell, the at least one feed connection and/or the at least one discharge connection is situated in the connection element bottom or the connection element shell or the connection element top (Fig. 8-10 and para. 31, 34-36 
Regarding claim 10, Essinger discloses the power supply module as claimed in claim 4, as shown above, and Essinger further discloses wherein the transverse element and the two longitudinal elements form a tension element, which encloses one of the two end plates (Fig. 8-10 and para. 31, 34-36 where the U-shaped cooling plate wherein the transverse element and the two longitudinal elements form a tension element encloses parts of the end plates)
Regarding claim 11, Essinger discloses the power supply module as claimed in claim 4, as shown above, and Essinger further discloses wherein the power supply cells are arranged to form the plurality of cell rows situated in one plane and arranged adjacent to one another (Fig. 8-10 and para. 34-36 cells 6), the tension element is constructed from at least two transverse elements, two longitudinal elements, each of the two longitudinal elements having an end adjacent to the transverse element and a free end, and at least one further longitudinal element having two ends adjacent to the transverse element, the two transverse elements, the two longitudinal elements and the at least one further longitudinal element form a meandering tension element. (Fig. 8-10 and para. 31, 34-36 where the U-shaped cooling plate is formed of multiple longitudinal elements and transverse elements “46, 48, and 50” that form a meandering flow channel pattern tension element “meandering channels in “46”)
Regarding claim 12, Essinger discloses the power supply module as claimed in claim 11, as shown above, and Essinger further discloses wherein the further longitudinal element is likewise designed to allow the heating medium to flow through (Fig. 8-10 and para. 31, 34-36 where heating medium flows through U-shaped plate 46)
Regarding claim 13, Essinger discloses the power supply module as claimed in claim 10, as shown above, and Essinger further discloses wherein the two longitudinal elements rest laterally by 
Regarding claim 14, Essinger discloses the power supply module as claimed in claim 10, as shown above, and Essinger further discloses wherein the tension element rests via a heat conduction component against the power supply cells (Fig. 8-10 and para. 31, 34-36, rests against the outer shells of the battery cells).
Response to Arguments
Applicant’s arguments and claim amendments filed 11/6/2020 regarding the previous 35 USC 102 rejections of claims 1-8 and 10-16 have been fully considered but are not persuasive.  
Regarding the 35 USC 102 rejections, Applicant argues that Essinger does not disclose that least the two end plates interact with the tension element to thereby together provide a clamping force acting on the power supply cells to compress the stacked power supply cells together because of the tie rods that are also attached and that the cooling assembly plays no part in compressing the cells together (see remarks pg. 6-7).  This argument is not persuasive because U-shaped temperature tension element cooling plate “5” are attached to the side plates 34 and 36 to indirectly “clamp” and “compress” the cells in concert with the tie rods (Essinger Fig. 8-10 and para. 32, 34-36).  If the claim were to read that the at least two and plates and the U-shaped claimed tension element are the sole providers of the clamping force acting on the power supply cells to compress the cells together, the arguments would be considered to be persuasive.  However, a further search and/or consideration would be required.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK A CHERNOW/Examiner, Art Unit 1729  
/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729